DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 5-7 and 19 are objected to because of the following informalities:  
In regards to claim 5, the claim should be cancelled since these limitations are already found in claim 1.
In regards to claim 6, line 2, the phrase “the housing” should be changed to “the camera housing.”
In regards to claim 7, lines 2 and 3, the phrase “the housing” should be changed to “the camera housing.”
In regards to claim 19, the claim should read as follows after the preamble: “further comprising: a hinge that pivotally couples the second housing portion to the first housing portion.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 5, it is unclear how the claim further limits claim 1, since the limitations of claim 5 can be found in claim 1.  Claim 5 should be cancelled.  See claim objection above.
Claims 6 and 7 recite the limitation "the housing" in line 3 of claim 6 and lines 2 and 3 of claim 7.  There is insufficient antecedent basis for this limitation in the claims.  It is assumed that the phrase “the housing” refers to the “camera housing” preamble, and will be examined as such.  See claim objection above.
In regards to claim 19, the relationship between the hinge “rotatably connecting” the first housing portion to the second housing portion, as recited in claim 19, and the second housing portion being “pivotally coupled” to the first housing portion, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the “rotatable” connection between the first and second housing portions is equivalent to the “pivotal” coupling between the first and second housing portions, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 20, this claim is rejected under 35 U.S.C. 112(b) because it depends from claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andren et al. (US Pub. No. 2008/0309096) in view of Lee (US-7568739).
In regards to claim 14, Andren et al. discloses a camera housing (case or housing formed by first part 1 and second part 2, Paragraph 28, with the case or housing being capable of having an item, such as a camera, within its confines) comprising: a first housing portion 1 comprising a monolithic panel base hinge 13 (Figures 6-13) extending outward from the first housing portion, a second housing portion 2 coupled to the first housing portion, and a draw latch 11, 12 that secures the first housing portion to the second housing portion to enclose a camera within a cavity formed by one or both of the first housing portion and the second housing portion (the case or housing being capable of having an item, such as a camera, within its confines); wherein the draw latch is pivotally coupled to the first housing portion and detachably coupleable to the second housing portion (Figures 6-13); wherein the draw latch includes a draw hook 11 and a mid-linkage 12, the mid-linkage comprising: a draw hook hinge end (see Figure 17 below) extending along a draw hook axis (see Figure 17 below) and directly connecting to the draw latch so that the draw latch is rotatable about the draw hook axis (Figure 12), a draw hook lip end 17 extending along a panel base axis (see Figure 17 below) and connecting to the first housing portion at the monolithic panel base hinge, a first segment 12a coupling first sides of the draw hook hinge end and the draw hook lip end to one another (see Figure 17 below), and a second segment 12b coupling second sides of the draw hook hinge end and the draw hook lip end to one another (see Figure 17 below); and wherein the mid-linkage is made of plastic and is substantially rigid (the mid-linkage is capable of being made of plastic, Paragraph 38).
Andren et al. fails to specify that the second housing portion is pivotally coupled to the first housing portion.  Lee teaches a case or housing (Figure 1) having a second housing portion 20 that is pivotally coupled to a first housing portion 10 (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the first and second housing portions of Andren et al. are pivotally coupled to one another, so as to provide a hinged case or housing.

    PNG
    media_image1.png
    591
    831
    media_image1.png
    Greyscale

In regards to claim 15, Andren et al. discloses that the draw hook hinge end of the mid-linkage extends into the draw latch so that the draw latch extends around a portion of the draw hook hinge end (Figures 6-14).
In regards to claim 16, Andren et al. discloses that a portion of the draw hook lip end of the mid-linkage extends into the monolithic panel base hinge (Figures 6-13).
In regards to claim 19, Lee teaches a hinge (Figure 1 and Col. 2, lines 12-15) that pivotally couples the second housing portion to the first housing portion.
In regards to claim 20, Lee teaches that the hinge is located on an opposite side of the housing as a draw latch 50 (Figure 1).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andren et al. (US Pub. No. 2008/0309096) in view of Lee (US-7568739) as applied to claims 14-16, 19, and 20 above, and further in view of Roesinger et al. (US-3212801).  Andren et al. discloses the draw latch as applied to claim 14 above, with component 11 of the draw latch covering a portion of the camera housing when the draw latch is closed (Figure 6), but fails to disclose that the draw latch includes an opening that exposes the portion of the camera housing.  Roesinger et al. teaches a draw latch 38 having an opening (see Figure 1 below) that exposes structure beneath the draw latch when the draw latch is closed (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include an opening in the draw latch of Andren et al. to aid in visually confirming the state of the draw latch and mid-linkage.

    PNG
    media_image2.png
    640
    390
    media_image2.png
    Greyscale

19.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andren et al. (US Pub. No. 2008/0309096) in view of Lee (US-7568739) as applied to claims 14-16, 19, and 20 above, and further in view of Klotz et al. (US-5127684).  Andren et al. in view of Lee teaches the camera housing as applied to claim 14 above, but fails to teach a sealing structure located between the first housing portion and the second housing portion to provide a seal between the first housing portion and the second housing portion.  Klotz et al. teaches a housing having a first housing portion 10 and a second housing portion 11, with a sealing structure 13, 14, 15 located between the first housing portion and the second housing portion to provide a seal between the first housing portion and the second housing portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a sealing structure between the first and second housing portions of Andren et al. in order to provide protection to the contents of the housing of Andren et al. 
Allowable Subject Matter
Claims 1-4 and 8-13 are allowed.
Claims 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 1 and 8.
In regards to claim 1, Thompson (US-1420892) fails to disclose that the second segment comprises a terminal end of the bent wireform and that the third segment comprises a terminal end of the bent wireform that is free from contact with the terminal end of the second segment.  The second and third segments of Thompson (see annotated Figure 4 on Page 7 of the Final Office Action dated 1/12/2022 in parent application 16/120928) are connected to one another, and therefore, do not form or include terminal ends of the bent wireform and are not free from contact with one another.  The examiner can find no motivation to modify the device of Thompson without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 8, Thompson (US-1420892) fails to disclose that the second segment terminates at a terminal end and that the third segment terminates at a terminal end that is spaced apart from the terminal end of the second segment.  The second and third segments of Thompson (see annotated Figure 4 on Page 7 of the Final Office Action dated 1/12/2022 in parent application 16/120928) are connected to one another, and therefore, do not terminate at terminal ends spaced from one another.  The examiner can find no motivation to modify the device of Thompson without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 21, 2022